DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, lines 2 and 3, “each pixel” is unclear as to which pixels are being referred to.  For purposes of this action, it will be assumed that “each pixel” means “each pixel of the reflectance and the transmission”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,3,4,5,6,7,8,9,10,12,13,15 are rejected under 35 U.S.C. 103 as being unpatentable over Islam WO2014105521 (cited by applicant).
              With regard to claims 1,4,5 and 8, Islam discloses an imaging device configured to detect one or more caries, the device comprising: an optical sensor (Fig. 1, sensor 113 or 112): a first light source (Fig. 1, the light source shown that impinges on the side of the tooth) configured to direct light toward a tooth such that the optical sensor measures transmission of light from the first light source through the tooth (para. [0048], Fig. 1); a second light source (111, Fig. 1 and para. [0051] reciting several sources) 
                Islam does not explicitly disclose that the controller 20 is configured to compare the measured transmission to the measured reflectance; and (i) determine, based on a relationship between the measured transmission and the measured reflectance, whether a caries is present in the tooth. 
                However in paragraph [0048], Islam discloses that both transmission of light, and reflectance of light may be used together to determine whether a caries is present in the tooth.  Islam also discloses  that a comparison analysis may be used to determine the presence of caries.  See paragraph 45, lines 8-11 where Islam discloses how reflectance and transmission are inversely proportional to each other.
                It would have been obvious to one skilled in the art to configure the controller 20 of Islam to compare transmission and reflectance of light in a subject tooth, in order to determine the presence of caries, in view of the teachings of Islam that both light reflectance and light transmission may be used together, and that certain light levels may be compared to each other, when determining the presence of caries in a subject tooth.

                With regard to claims 13 and 10, note connectivity module 1307 to receive the communicated determination (servers, processors; see paragraph 87) and a user interface 1305 comprising a connectivity module (smart phone) configured to receive the communicated determination and a user interface (the display of the smart phone) to provide the determination of whether a caries is present in the tooth to the user.

                With regard to claim 9, note that the second light source 111 directs light at the tooth at a different angle than the first light source. See fig. 1.



                 With regard to claim 3, it is inherent that a transmission value and a reflection value are determined for each pixel of the resulting image, and that the determination is based on a local variation of the transmission value and the reflection value of the pixels.

                 With regard to claim 6, note that Islam contemplates the use of fluorescent light sources in paragraph 61 (fluoride optical fiber).




                 Claims 2,11,14 are rejected under 35 U.S.C. 103 as being unpatentable over Islam W02014105521 in view of Overbeck et al 20030035107.
                 With regard to these claims, Islam et al do not disclose obtaining sensor data without light from the first and second light source, then subtracting the sensor data without light from the measured transmission and/or measured reflectance.
                 Overbeck et al disclose a dental optical measurement system which measures dark current information at the optical sensor, then subtracts it from signals generated by the optical sensor. See paragraph 89.
                 It would have been obvious to one skilled in the art to include the step of having the optical sensor of the lslam system obtain sensor data without light from the first and second light source, then subtract it from the measured transmission and/or measured reflectance, in view of the teaching of .

Response to Arguments
Applicant's arguments filed 12/13/21 have been fully considered but they are not persuasive. Applicant’s arguments are based on the assertion that the Islam reference does not disclose that the controller is configured to compare the measured transmission to the measured reflectance; and (i) determine, based on a relationship between the measured transmission and the measured reflectance, whether a caries is present in the tooth.  This is not found persuasive.  Applicant’s amendment introduced the new language of “on a relationship between the measured transmission and the measured reflectance”, which has been addressed by the newly presented interpretation of the Islam reference, as articulated in the rejection of claims 1 and 8, above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772